Title: To Thomas Jefferson from Thomas T. Davis, 28 February 1802
From: Davis, Thomas T.
To: Jefferson, Thomas


          
            Sir
            City Feby. 28th 1802
          
          The inclosed Petition was sent to me with directions to lay it before you—I know the Statement made by the Petitioners to be true—But dont know whether their case is within executive power or not. To you sir their Petition is submited by
          Your obt. sert.
          
            Ths T Davis
          
        